Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Lisa A. Haile at 858-677-1456 on Feb. 4, 2022.

The application has been amended as follows: 
The Claims will be amended as follows:  
Claims 29 and 32-35 are cancelled.  

In claim 43, line 4, --in a monolayer-- has been inserted after the recitation of “two-dimensional culture substrate”.
In claim 56, line 4, --in a monolayer-- has been inserted after the recitation of “two-dimensional culture substrate”.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments were found to be persuasive taken with the proposed Examiner’s amendments to claims 43 and 56 adding the phrase “in a monolayer”.  Briefly, the cited prior art does not teach a method of generating early vascular cells (EVCs) comprising endothelial cells and pericytes where the pluripotent stem cells are cultured under hypoxic conditions in a monolayer in on a first two-dimensional culture substrate to induce differentiation followed with differentiating the cells under hypoxic conditions in a second growth medium containing a transforming growth factor-β (TGF-β) inhibitor and vascular endothelial growth factor (VEGF).  
Additionally, in an updated search for the new limitations, the reference, Orlova et al. (Arteriosclerosis, Thrombosis, and Vascular Biology, 2013) was found.  Orlova teaches a method of producing endothelial cells and pericytes, but uses a different method where first endothelial cells are produced and then sorted for CD31- cells.  The CD31- cells are then differentiated into pericytes using another differentiation medium (See supplemental: Materials and Methods).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 43-45, 47, 48, and 50-58 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632